DETAILED ACTION
This communication is responsive to the application, filed October 7, 2020.  Claims 1-6 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on October 7, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“real-time communication unit is configured to,” “resource adjustment judging unit is configured to,”  in claims 1, 2, 4, and 5.
“application representative unit configured to” in claim 2.
Therefore, claims 1-5 are being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US 2015/0169350 A1) in view of Shankari et al. (US 2014/0082201 A1).

As per claim 1:  A communication processing apparatus to be used in a production control system, the communication processing apparatus 5comprising: 
15wherein the resource adjustment judging unit is configured to judge whether a virtual processor is free when the notification is received from the real-time communication unit; 
instruct the virtualization unit to add the virtual processor to the virtual machine that has the possibility of unstable operation when the 20virtual processor is free; and 
instruct the virtualization unit to add a virtual processor allocated to a virtual machine with low operation priority to the virtual machine that has the possibility of unstable operation when no virtual processor is free.
Anand discloses [0022] adding additional virtual processors when all of the threads of the other virtual processors are utilized.  Anand further discloses [0025] adjusting resources and virtual processors based on the priority policy of the system.  Anand discloses workload balancing and adding virtual processors, but fails to explicitly disclose adding virtual processors if there is a possibility of unstable operation.  Shankari discloses a similar system, which further teaches [0046] if a VM has free resources/processors, but its application performance is not meeting the SLA for its input workload, the resource allocation goal can be set to the resources recommended to handle that workload, and the resource allocation diagnosis algorithm can be invoked to add virtual processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Anand with that of Shankari.  One would have been motivated to add virtual processor if there is a possibility of unstable operation because it can meet its SLA goal [Shankari; 0046].
an application unit and a real-time communication unit operating on each virtual machine among a plurality of virtual machines implemented by a virtualization unit included in a computer; and 
Shankari discloses [Fig. 2; 0026] each VM contains an application unit and a guest OS (real-time communication unit) among a plurality of VMs implemented in a computer.
a resource adjustment judging unit; 
10wherein the real-time communication unit is configured to detect a diagnostic index related to communication processing and to provide a notification of a possibility of unstable operation to the resource adjustment judging unit when a value of the diagnostic index exceeds a predetermined threshold; and 
Shankari discloses [Figs. 5 and 6; 0048-0053] dynamically adjusting the resource allocation diagnosis algorithm to see whether any resource constraints are present and resolving them by checking the size and parameters of each VM.
35
As per claim 3:  The communication processing apparatus of claim 1, further comprising an application representative unit configured to operate as a task P0204578-ZZ (37/39)- 38 -independent from the application unit, to receive a communication request from the application unit, to store the communication request in a dedicated storage in the task, and to retrieve the communication request from the storage and pass the communication request to the real-time communication unit.  
Shankari discloses [Fig. 2; 0026] each VM contains an application unit and a guest OS (real-time communication unit) among a plurality of VMs implemented in a computer.  The communication can be stored in the storage interface.

As per claim 4:  The communication processing apparatus of claim 1, wherein the real-time communication unit is configured to operate as a task independent from the application unit.
Shankari discloses [Fig. 2; 0026] each VM contains an application unit independent from a guest OS (real-time communication unit).

As per claim 5:  Although claim 5 is directed towards a medium claim, it is rejected under the same rationale as the apparatus claim 1 above.

.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Shankari and further in view of Morgan (US 2012/0226796 A1).

As per claim 2:  The communication processing apparatus of claim 1, wherein the real-time communication unit is configured to provide the notification of the possibility of unstable operation to the resource adjustment judging unit when the value of the diagnostic index exceeds a first threshold; 30and 
Anand discloses [Fig. 3; 0056] the virtualization management mechanism provides a notification of resource utilization to each of the virtual machines executing on the data processing system.  Each of the VM based on the notification, determine whether to fold or unfold their associated number of virtual processors based on the virtual machine priority and a current availability of shared resources in the computing system.
wherein the real-time communication unit is configured to adjust a time interval for processing a communication request from the application unit when the value of the diagnostic index exceeds a second threshold.  
Shankari discloses a real-time communication unit, but fails to explicitly disclose adjusting a time interval for processing requests.  Morgan discloses a similar system, which further teaches [0049] if the combined resources consumption exceeds a threshold, the time periods or intervals can be dynamically scaled or adjusted depending on the rates of change and/or other characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Anand and Shankari with that of Morgan.  One would have been motivated to adjust the time interval because it allows to meet the acceptable SLA for the desired set of applications [Morgan; 0021].

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20120278800 A1 – Nicholas discloses adding virtual processors to resource-starved virtual machines and removing virtual processors when CPU pressure is low.  The virtual processors can be removed when the physical processor utilization rate falls below a threshold level.  
·         US 20200401456 A1 – Sivak discloses a virtual machines usage of a resource over a first time period may be monitored to determine load pattern for the VM.  A time series analysis of the load pattern may be performed to generate a predictive resource usage model.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/JIGAR P PATEL/Primary Examiner, Art Unit 2114